MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be                                Jan 30 2017, 8:46 am
      regarded as precedent or cited before any                                 CLERK
      court except for the purpose of establishing                          Indiana Supreme Court
                                                                               Court of Appeals
      the defense of res judicata, collateral                                    and Tax Court


      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Philip R. Skodinski                                      Curtis T. Hill, Jr.
      South Bend, Indiana                                      Attorney General of Indiana
                                                               George P. Sherman
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Leonard Blackmon,                                        January 30, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               71A04-1606-CR-1483
              v.                                               Appeal from the St. Joseph
                                                               Superior Court
      State of Indiana,                                        The Honorable Jeffrey L. Sanford,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               71D03-1511-F5-248



      Mathias, Judge.


[1]   Leonard Blackmon (“Blackmon”) was convicted in St. Joseph Superior Court

      of Level 5 felony attempted battery and Class B misdemeanor criminal


      Court of Appeals of Indiana | Memorandum Decision 71A04-1606-CR-1483 | January 30, 2017       Page 1 of 5
      mischief. Blackmon appeals his attempted battery conviction and argues that

      the State failed to rebut his claim of self-defense.


[2]   We affirm.


                                    Facts and Procedural History

[3]   On November 15, 2015, before 10:00 p.m., Blackmon arrived at Vickie’s Bar in

      South Bend, Indiana. Blackmon’s behavior seemed odd to employee Sativa

      Becker (“Sativa”), and she continued to watch Blackmon while he was in the

      bar. Eventually, Sativa approached Blackmon and asked if she could help him.

      Blackmon jumped away from Sativa and yelled, “stay away from me.” Tr. p.

      32. Blackmon walked toward the door to the bar and Sativa told him “it was

      probably time to go.” Id.


[4]   Sativa’s husband, Larry Becker (“Larry”), who was playing pool at the bar,

      heard Sativa tell Blackmon to leave. Larry also asked Blackmon to leave and

      began to walk towards Blackmon to prevent him from coming further into the

      bar.


[5]   Blackmon was irate and continued to yell, “stay away from me,” and removed

      a knife from his jacket. Id. Blackmon lunged toward Larry and quickly swung

      the knife at Larry’s abdomen. The two men were standing approximately four

      feet apart. When Blackmon returned the knife to his side, Larry pushed

      Blackmon out the door and locked it. Blackmon then struck the glass in the

      front door with his knife causing the glass to crack. Blackmon left the scene but

      was later apprehended and arrested.

      Court of Appeals of Indiana | Memorandum Decision 71A04-1606-CR-1483 | January 30, 2017   Page 2 of 5
[6]   The State charged Blackmon with Level 5 attempted battery with a deadly

      weapon and Class B misdemeanor criminal mischief. A jury trial commenced

      on May 9, 2016. Blackmon testified in his own defense and argued that he only

      pulled out his knife because he feared for his safety. He admitted that he caused

      the damage to the bar’s door.


[7]   Blackmon was found guilty as charged. His sentencing hearing was held on

      June 8, 2016. He was ordered to serve an aggregate six-year sentence for his

      convictions. Blackmon now appeals his attempted battery conviction.


                                        Discussion and Decision

[8]   Blackmon argues that the State failed to rebut his claim that he acted in self-

      defense at Vickie’s Bar on November 15, 2015. The standard for reviewing a

      challenge to the sufficiency of evidence to rebut a claim of self-defense is the

      same standard used for any claim of insufficient evidence. Wilson v. State, 770
N.E.2d 799, 801 (Ind. 2002). We neither reweigh the evidence nor judge the

      credibility of witnesses. Id. If there is sufficient evidence of probative value to

      support the conclusion of the trier of fact, the judgment will not be disturbed.

      Id.


[9]   To prevail on his self-defense claim, Blackmon had to prove that he: (1) was in

      a place where he had a right to be; (2) acted without fault; and (3) was in

      reasonable fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d
274, 277 (Ind. 2003); see also Ind. Code. § 35-41-3-2. A person who provokes,

      instigates, or participates willingly in the violence does not act without fault for

      Court of Appeals of Indiana | Memorandum Decision 71A04-1606-CR-1483 | January 30, 2017   Page 3 of 5
       the purposes of self-defense. Shoultz v. State, 995 N.E.2d 647, 660 (Ind. Ct. App.

       2013), trans. denied.


[10]   When self-defense is raised and finds support in the evidence, the State bears

       the burden of negating at least one of the necessary elements. Wilson, 770
N.E.2d at 800. The State may meet its burden by offering evidence directly

       rebutting the defense, by affirmatively showing that the defendant did not act in

       self-defense, or by relying on the sufficiency of the evidence from its case-in-

       chief. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). If a defendant is

       convicted despite his self-defense claim, we will reverse only if no reasonable

       person could say that self-defense was negated beyond a reasonable doubt.

       Wilson, 770 N.E.2d at 801.


[11]   Blackmon relies on his testimony to argue that the State failed to rebut his claim

       of self-defense. However, Sativa’s and Larry’s testimony, which conflicted with

       Blackmon’s, established that Sativa asked Blackmon to leave Vickie’s Bar.

       Larry moved toward Blackmon to prevent him from moving further into the bar

       and told him to leave. Blackmon was moving toward the door, but suddenly

       pulled out a knife, lunged at Larry, and swung the knife at Larry’s abdomen.

[12]   Blackmon acted aggressively, and the jury was free to discredit Blackmon’s

       testimony that he feared for his own safety, especially because neither Sativa

       nor Larry was armed. For these reasons, we conclude that the State presented

       sufficient evidence to rebut Blackmon’s claim of self-defense. We therefore

       affirm his conviction for Level 5 felony attempted battery.


       Court of Appeals of Indiana | Memorandum Decision 71A04-1606-CR-1483 | January 30, 2017   Page 4 of 5
[13]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1606-CR-1483 | January 30, 2017   Page 5 of 5